Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-3, 6, 9, 11, 13-16, 22, 24, 26-29, 35, 37, 39-43, 49, 51, 53 and 68-71 are pending in the present application. Claims 1-3, 6, 9, 11, 13-16, 22, 24, 26-29, 35, 37, 39, 40 and 68-70 stand withdrawn from further consideration as being drawn to a nonelected invention. Claims 41-43, 49, 51, 53 and 71 stand rejected as indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 41-43, 49, 51, 53 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  
The instant application does not sufficiently describe the invention as it relates to “a male who at times suffers from low testosterone levels, but does not suffer from hypogonadism….”.  
As per the present specification,

    PNG
    media_image1.png
    87
    652
    media_image1.png
    Greyscale
(see paragraph bridging pages 1 and 2).  In Example 1 of the present specification, the characteristics of the subjects is inclusive of hypogonadism (see page 14, Table 1).  
          While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is provided based on a disclosure wherein a description of the claimed patient population necessary in order to practice the invention is lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

The rejection of claims 43, 49 and 51 under 35 USC 112, second paragraph, as defined by paragraph #6 of the previous Office Action, is withdrawn.

Claims 41-43, 49, 51, 53 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
The claims are indefinite for the following reasons:
Claim 41 is drawn to a daily method for treating “a male who at times suffers from low testosterone levels, but does not suffer from hypogonadism….”.  If low testosterone is also known as “hypogonadism” (see paragraph bridging pages 1 and 2), the patient population is unclear.  That is, who is a male with low testosterone levels (also known as hypogonadism) at times who does not suffer from hypogonadism (also known as low testosterone)? 

Claims 43, 49 and 51 recite the limitation “from about”. The term “from” delineate only numerical values from the recited value where the term “about” may be less than or more than the recited value. Because of the conflict of terms, it is unclear which term is limiting. See also MPEP 2173.05(b) (citing Amgen v. Chugai, 18 USPQ2d 1016 (Fed. Cir. 1991), in which the phrase “at least about” was held indefinite).  It is suggested the phrase “from about” be rewritten either as “from” or “about”.
For these reasons, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of the claimed invention.

Claim 71 recites the limitation "wherein the male’s low testosterone is not < 300 g/dL" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Note:  The present specification defines testosterone low testosterone (hypogonadism) as “a serum total testosterone level of less than 300 nanograms per deciliter (ng/dL)” not g/dL as recited by the instant claim (see page 1, lines 28-30).
Claim Rejections - 35 USC § 102
The rejection of claims 41-43, 49, 51, 53 and 71 under 35 U.S.C. 102(a)(1) over Highlights of Prescribing Information, 2014 (submitted by applicant on IDS dated 11/26/2019) is maintained.
Highlights of Prescribing Information discloses Natesto and its use for replacement therapy I males for conditions associated with a deficiency of endogenous testosterone (see Indications and Usage). The reference teaches
One pump delivers 5.5 mg of testosterone in 0.122 grams of gel, i.e., a testosterone gel comprising about 4.5% testosterone by weight as recited by instant claims 41, 43 and 49 and exclusion of drugs selected from a group consisting clomiphene citrate, anastrozole and human chorionic gonadotropin as recited by instant claim 53 (see Dosage Forms and Strengths; How Supplied);
The recommended dose of Natesto is 11 mg of testosterone administered intranasally three times daily for a total daily dose of 33 mg as recited by instant claim 51 (see Dosage and Administration);
Natesto is administered three times daily once in the morning, once in the afternoon and once in the evening (6 to 8 hours apart) as recited by instant claims 42 (see Administration Instructions);
Large doses of exogenous androgens inhibits pituitary follicle-stimulating hormone (FSH) which may result in suppression of spermatogenesis (azoospermia) as recited by instant claim 41 (see Potential for Adverse Effects of Spermatogenesis);
At the 90-day clinical study showed an increase in hematocrit not to exceed 58% 
as recited by instant claim 41 (see Increased Hematocrit); 
Circulating concentrations that approximate normal testosterone concentrations wherein the maximum concentration for Natesto is achieved within approximately 40 mins of administration and has a half-life ranging from 10 to 100 mins, i.e., wherein said daily pulsatile intranasal administration results in a testosterone cycle of a low serum testosterone level and a high testosterone level in the treated male patient as recited by instant claim 71; and
Monitoring said patient for adverse reaction (see Warnings and Precautions; Clinical Trial Experience).
In essence, the reference teaches treating a male with low testosterone via pulsatile intranasal administration of a testosterone gel comprising 4.5% testosterone by weight daily and wherein daily administration results in hematocrit level of about 58%.
The treatment taught by the reference is encompassed by the instant claims.

Response to Arguments
Applicant argues the reference concerns treatment of hypogonadal men with nasal TRT whereas the instant invention treats men with low testosterone levels, but not men with hypogonadism.  Applicant’s argument was considered but not persuasive for the following reasons.
According to applicant, the specification contemplates and supports treating a patient, not necessarily a hypogonadal patient, who is at risk of, or in need of avoiding, at least one side effect associated with testosterone replacement therapy.  
However, the present specification sets forth:

    PNG
    media_image1.png
    87
    652
    media_image1.png
    Greyscale
(see paragraph bridging pages 1 and 2).  Based on said definition, treatment of hypogonadism is treatment of low testosterone in a male patient.  The reference teaches several side effects of exogenous androgens, including suppression of FSH, elevated hemoglobin levels and elevated hematocrit; monitoring the patient and testosterone levels; and shows that during a 90-day clinical study increase in hematocrit did not exceed 58%.
In short, the reference teaches nasal pulsatile TRT to a patient with low testosterone and monitoring to avoid adverse effects.
For these reasons, the rejection of claims 41-43, 49, 51, 53 and 71 under 35 U.S.C. 102(a)(1) over Highlights of Prescribing Information, 2014 (submitted by applicant on IDS dated 11/26/2019) is maintained.

Claim Rejections - 35 USC § 103
Claims 41-43, 49, 51, 53 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Highlights of Prescribing Information, 2014 (submitted by applicant on IDS dated 11/26/2019).
Highlights of Prescribing Information discloses Natesto and its use for replacement therapy I males for conditions associated with a deficiency of endogenous testosterone (see Indications and Usage). The reference teaches
One pump delivers 5.5 mg of testosterone in 0.122 grams of gel, i.e., a testosterone gel comprising about 4.5% testosterone by weight as recited by instant claims 41,43 and 49 and exclusion of drugs selected from a group consisting clomiphene citrate, anastrozole and human chorionic gonadotropin as recited by instant claim 53 (see Dosage Forms and Strengths; How Supplied);
The recommended dose of Natesto is 11 mg of testosterone administered intranasally three times daily for a total daily dose of 33 mg as recited by instant claim 51 (see Dosage and Administration);
Natesto is administered three times daily once in the morning, once in the afternoon and once in the evening (6 to 8 hours apart) as recited by instant claims 42 (see Administration Instructions);
Large doses of exogenous androgens inhibits pituitary follicle-stimulating hormone (FSH) as recited by instant claim 41 (see Potential for Adverse Effects of Spermatogenesis);
At the 90-day clinical study showed an increase in hematocrit not to exceed 58% as recited by instant claim 41 (see Increased Hematocrit); and
Circulating concentrations that approximate normal testosterone concentrations wherein the maximum concentration for Natesto is achieved within approximately 40 mins of administration and has a half-life ranging from 10 to 100 mins, i.e., wherein said daily pulsatile intranasal administration results in a testosterone cycle of a low serum testosterone level and a high testosterone level in the treated male patient as recited by instant claim 71.
In essence, the reference teaches treating a male with low testosterone via 
pulsatile intranasal administration of a testosterone gel comprising 4.5% testosterone by weight daily and wherein daily administration results in hematocrit level of about 58%.

However, hypogonadism is also known as low testosterone.  See paragraph bridging pages 1 and 2 of the present specification,

    PNG
    media_image1.png
    87
    652
    media_image1.png
    Greyscale
and, the reference teaches “replacement therapy for conditions associated with a deficiency or absence of endogenous testosterone”.  
Based on the teachings of the reference and the level of skill of the ordinary artisan in the medical/pharmaceutical, the use of the Natesto in treating a “male who at times suffers from low testosterone levels” would have been obvious to the skilled artisan in the art at the time of the present invention.  The motivation is based on the teaching of the reference that nasal administration of Natesto would increase testosterone levels and the knowledge in the art of the use of replacement therapy to increase hormone levels such as testosterone.
Monitoring the level of serum testosterone level as well as known adverse effects that are caused by administration of exogenous testosterone are taught by the reference and would have been within the level of skill of the ordinary artisan in the medical/pharmaceutical art.
Therefore, the claimed invention is rendered prima facie obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BARBARA P BADIO/Primary Examiner, Art Unit 1628